Citation Nr: 1640820	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  12-34 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1974 to February 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has COPD as a result of chemical exposures in service.  

An October 2010 statement from the Veteran's private treating nurse practitioner reported the Veteran was exposed to multiple chemicals without respiratory mask of any sort.  She determined his COPD could be a result of this chemical exposure.  

A November 2010 VA examination report included an opinion that found the preponderance of the evidence points to cigarette smoking as the likely cause for the Veteran's COPD.  The examiner noted that the claims contained inconsistent statements concerning the Veteran's smoking history and did not state he had significant exposure to environmental factors such as occupational dusts and chemicals.  

Although the examiner noted the claims file was reviewed, the examiner failed to address the fact that the Veteran's military occupation, a jet engine mechanic, likely put him in contact with jet fuels.  Additionally, post-service, the Veteran continued to be a jet engine mechanic in the Air Force Reserves.  In a November 1981 occupational health history and examination report, the Veteran reported a 5 year history of working with trichloroethylene (a chemical solvent).  As the Veteran was released from active duty in 1979, the Veteran was reporting exposure to a chemical solvent while on active duty.  The Board recognizes that in an October 1982 occupational health history and examination report, the Veteran denied a history of trichloroethylene exposure and reported a history of spray or brush painting.  The Board concedes the Veteran had environmental exposure to jet engine fuel in service, as such, a new VA opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be sought and associated with the file.

2.  Refer the Veteran's claims folder to the November 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is instructed to specifically address the complaints of exposure to jet fuel and trichloroethylene in determining whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current COPD is related to his active duty military service.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


